DOWDELL, C. J.
Without evidence of identification of the land sued for as being a part of the place “known as the Jess Myers place,” the deed offered in evidence ivas inadmissible; but with this evidence supplied, and it was permissible to do so by parol testimony, the deed was, in connection with such evidence of identification, admissible. The deed on its face expresses the intention of the grantor to convey the “Jess Myers place,” and such intention should not fail' because the government numbers given in the deed do not correspond with the true government numbers of the “Jess Myers place.” In the face of the expressed intention in the deed to convey the land “known as the Jess Myers place,” the government numbers given, failing to correspond, will be regarded as a misdescription.
The trial court committed error in not allowing plaintiff’s evidence of identification of the land sued for as being the “Jess Myers place.” As we have said above, with this evidence in, then the deed offered in evidence is rendered competent. — Seymour et al. v. Williams, 139 Ala. 416, 36 South. 187. The question considered appears from the record to be the controlling question in the case, and other assignments of error need not therefore be considered.
For the error indicated, the judgment of the lower court is reversed, and the cause remanded.
Reversed and remanded.
All the Justices concur.